Case 2:18-cv-00656-RAJ-DEM Document 44 Filed 07/09/19 Page 1 of 3 PageID# 367




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                      NORFOLK DIVISION


TRANS-RADIAL SOLUTIONS,LLC,

               Plaintiff,

               V.                                             CIVIL NO.2:18-cv-656


BURLINGTON MEDICAL,LLC,et al..

               Defendants.



                    ORDER REGARDING CLAIMS CONSTRUCTION


       On July 9,2019, this Court entered a Rule 16(b) Scheduling Order in the above-captioned

action. Pursuant to such Order, a Markman hearing has been set for August 27, 2019, at 10:00

a.m. in Norfolk. The requirements for any claims construction related to such Markman hearing

are hereby ORDERED as follows:

       1.      Trans-Radial Solutions, LLC ("Plaintiff) shall identify for defendants its asserted

claims, the terms to be construed, if any, and their proposed constructions on or before July 12.

2019. Plaintiff shall also (1) identify all references from the specification or prosecution history

that support its constructions and (2) identify any extrinsic evidence known to Plaintiff on which

it intends to rely to support its proposed claim constructions, including, but not limited to, as

permitted by law, dictionary definitions, citations to learned treatises and prior art, and testimony

of percipient and expert witnesses.

       2.      On or before July 19. 2019. the defendants, Burlington Medical, LLC, John

Williams, Fox-3 Partners LLC, and Phillips Safety Products, Inc. (collectively, "Defendants"),

shall identify for Plaintiff other terms to be construed, if any, in addition to those identified by

Plaintiff, and shall provide their proposed constructions for any new terms and those terms


                                                  1
Case 2:18-cv-00656-RAJ-DEM Document 44 Filed 07/09/19 Page 2 of 3 PageID# 368
Case 2:18-cv-00656-RAJ-DEM Document 44 Filed 07/09/19 Page 3 of 3 PageID# 369
